                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TARKENTON NEUHARDT,                              :
                                                 :           Case No. 2:17-cv-1019
              Plaintiffs,                        :
                                                 :          JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :           Magistrate Judge Vascura
CHARTER COMMUNICATIONS,                          :
LLC, et al.,                                     :
                                                 :
               Defendants.                       :

                                             ORDER

       This matter comes before this Court on Plaintiff’s Objections to the Magistrate Judge’s

Order of January 21, 2019. (ECF No. 26). This Court OVERRULES Plaintiff’s objections.

                                     I.     BACKGROUND

       On February 28, 2018, this Court issued a Scheduling Order setting a discovery deadline

of November 22, 2018, and a dispositive motions deadline of December 22, 2018. (ECF No.

10). On November 14, 2018, the parties subsequently jointly moved for an extension of the

discovery deadline and dispositive motions deadline; this motion was granted. (ECF No. 19).

The discovery deadline was extended to January 21, 2019, and the dispositive motions deadline

was extended to February 22, 2019.

       On January 22, 2019, Plaintiff filed a Motion for Extension of Time to Complete

Discovery seeking a 39-day extension of both the discovery and dispositive motions deadlines, to

March 1, 2019, and March 31, 2019, respectively. Plaintiff asserted that the additional time was

necessary to allow Plaintiff to take depositions in order to oppose a summary judgment motion

Plaintiff anticipated Defendants would file. He stated he was unable to take depositions before

the close of discovery due to the “press of business and other legal matters and the holidays.

                                                 1
(ECF No. 21; ECF No. 25.) After Defendant filed a Response in Opposition to Plaintiff’s

Motion, Plaintiff then admitted that the extension was in part required by Plaintiff’s mistaken

belief that the discovery deadline was in February 2019, rather than January 2019.

       The Magistrate Judge found that Plaintiff had not established good cause to warrant the

extension and had not demonstrated adequate diligence in his attempts to meet the already-

extended case management deadlines, and therefore denied the motion. (ECF No. 26). Plaintiff

subsequently filed an objection to the Magistrate Judge’s decision in which he argues that his

mistake constitutes good cause for an extension of the discovery and dispositive motion

deadlines.

                                  II. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 72(a), a party may object to a Magistrate Judge’s

pretrial order on nondispositive matters. This Court “must consider timely objections and modify

or set aside any part of the order that is clearly erroneous or is contrary to law.” Fed R. Civ. P.

72(a); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). Review under Rule 72(a)

provides “considerable deference to the determinations of magistrates.” In re Search Warrants

Issued Aug. 29, 1994, 889 F. Supp. 296, 298 (S.D. Ohio 1995). With respect to a Magistrate

Judge’s legal conclusions, however, “this Court must exercise its independent judgment,” and it

may “overturn any conclusions which contradict or ignore applicable precepts of law, as found in

the Constitution, statutes, or case precedent.” Siegler v. City of Columbus, No. 2:12–CV–00472,

2014 WL 1096159, at *1–2 (S.D. Ohio Mar.19, 2014) (citing Gandee v. Glasser, 785 F.Supp.

684, 686 (S.D. Ohio 1992), aff'd, 19 F.3d 1432 (6th Cir.1994) (quotation omitted)).




                                                  2
                                   III. LAW AND ANALYSIS

       Plaintiff objects to the Magistrate Judge’s decision to deny Plaintiff an extension of the

time for discovery. In order to modify the scheduling order, of which discovery is a part, the

order “may be modified only for good cause and with the judge's consent.” Fed. R. Civ. P.

16(b)(4). In determining whether a party meets the “good cause” standard under Rule 16, the

primary measure “is the moving party’s diligence in attempting to meet the case management

order's requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (quoting

Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001)). However, “carelessness or

oversight is ordinarily incompatible with a finding of diligence.” Cooke v. AT&T Corp., 2007

WL 188568, at 2 (S.D. Ohio Jan. 22, 2007). In addition to this primary measure “another

relevant consideration is possible prejudice to the party opposing the modification.” Inge v. Rock

Fin. Corp., at 625 (6th Cir. 2002). Here, the Magistrate Judge correctly determined that Plaintiff

did not establish good cause for an extension of the discovery period.

       In the present case, the parties were granted ten months to conduct discovery during

which time Plaintiff failed to request any depositions. Nonetheless, the parties filed a joint

motion for a 60-day extension of discovery on November 14, 2018. (ECF No. 20.) This motion

was granted and the time for discovery was extended to January 21, 2019. (ECF No. 20.) During

this extension Plaintiff did not contact Defendant in any manner and failed to take any

reasonable measures to schedule depositions with Defendant or Defendant’s witnesses. (ECF

Nos. 22, 27.) This absence of communication demonstrates Plaintiff’s lack of diligence and

granting another extension would reward Plaintiff’s carelessness at Defendant’s expense.

Although Plaintiff is correct that the Motion for Extension of Time to Complete Discovery filed

January 22, 2019 was timely due to the Court’s observance of Martin Luther King Jr. Day on



                                                  3
January 21, 2019 (Fed. R. Civ. P. 6(a)(6)), the Motion’s timeliness does not cure Plaintiff’s

inability to establish good cause for an additional extension of the time for discovery. As such,

the Magistrate Judge’s determination that Plaintiff had failed to establish good cause to warrant

an extension of time for discovery was neither erroneous nor contrary to the law.

                                        IV. CONCLUSION

       For the reasons set forth above, Plaintiff’s Objections to the Magistrate Judge’s decision to

deny Plaintiff’s Motion to Extend the Discovery Deadline are OVERRULED. This Court adopts

the decision of the Magistrate Judge.

       IT IS SO ORDERED.

                                                       s/Algenon L. Marbley ___________
                                                     ALGENON L. MARBLEY
                                                     UNITED STATES DISTRICT JUDGE
   DATED: July 8, 2019




                                                 4
